DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the acquisition of a fMRI data calculating connectivity between regions of the brain and identifying a target location in the brain to be targeted which can be performed by obtaining a printout of fMRI data and looking at the regions of the brain with activity to form the connectivity followed by the mental task of identifying a target location in the brain to be targeted. This judicial exception is not integrated into a practical application because the claims do not require more than the abstract idea and/or includes a generic computing element to perform the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing device including a processor electrically coupled to memory is a generic computing structure which includes conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) and therefore the 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires wherein the subcortical region includes basal ganglia and thalamus; this is unclear because claim 1 requires a voxel in a subcortical region; it is unclear if this is requiring 2 (or more than 1) voxel, one in each region; or if the voxel has to overlap both regions of the brain; or if the claim is stating the subcortical includes one of a basal ganglia or thalamus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1, 2, 4-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (US Publication 2020/0289044) in view of Cao et al., “Aberrant functional connectivity for diagnosis of major depressive disorder: A discriminant analysis”, Psychiatry and Clinical Neurosciences 2014; 68: 110- 119, hereinafter Cao.
Referring to Claim 1, Liston teaches a method of performing personalized neuromodulation on a subject, comprising: acquiring functional magnetic resonance imaging (fMRI) data of a brain of the subject (e.g. Figure 1, Element 114; Figure 4, Element 2002 and Paragraph [0003] discloses receiving, by a processor, fMRI data indicative of brain activity of a patient); calculating functional connectivity of the brain between a subcortical region of the brain and a cortical region of the brain, based on the fMRI data (e.g. Figure 4, Element 2002 and Paragraphs [0060] and [0066] discloses estimate the functional connectivity across the whole brain (includes cortical, subcortical and cerebellar areas) of each subject); identifying a target location in the brain to be targeted by neuromodulation based on the calculated functional connectivity (e.g. Figure 4, Element 2004 and Paragraph [0089] discloses the antidepressant treatment is a neurostimulation treatment of rTMS targeting the dorsomedial prefrontal cortex for depression.  The examiner notes that by identifying the biotype the optimal therapy is identified along with the location.  Paragraph [0089] further notes that patients in Biotype 1 were more than three times more likely to benefit from transcranial magnetic stimulation of the dorsomedial prefrontal cortex (target location) than those in Biotypes 2 or 4).  Liston does 

Referring to Claim 2, Liston in view of Cao teaches the method of claim 1, further comprising performing neuromodulation on the subject directed at the identified target location (e.g. Paragraph [0095] discloses determine the treatment effectiveness based on changes over time; therefore it necessarily performing neuromodulation (rTMS) when that is evaluated to be the optimal therapy and Paragraph [0105] discloses rTMS was most effective for Biotype 1 for whom improved significantly after treatment).

Referring to Claim 4, Liston in view of Cao teaches the method claim 1, wherein calculating functional connectivity further comprises: calculating functional connectivity of the brain between the voxel in the subcortical region of the brain and a vertex in a cortical functional network (e.g. Figure 4, Element 2002 and Paragraphs [0060] and [0066] discloses estimate the functional connectivity across the whole brain (includes cortical, subcortical and cerebellar areas) of each subject; the examiner notes that a vertex was not calculated and is a network of voxels; therefore necessarily including a voxel to a voxel in a vertex).

Referring to Claim 5, Liston in view of Cao teaches the method of claim 4, wherein calculating functional connectivity further comprises: extracting blood oxygenation level dependent (BOLD) activity timecourses from each vertex in the cortical functional network based on the fMRI data (e.g. Paragraph [0037] discloses extracting the fMRI Bold signal from the fMRI data); averaging the BOLD activity timecourses of the cortical functional network across all vertices in the cortical functional network (Paragraph [0037]; since no criteria has been set forth to determine the network the average the broadest reasonable interpretation would include that of the individual voxel); extracting BOLD activity timecourses from the voxel in the subcortical region (Paragraph [0037]); calculating functional connectivity as a correlation between the BOLD activity timecourses of the voxel and the BOLD activity timecourses of the cortical functional network (Paragraph [0037] discloses the fMRI BOLD signal includes brain region functional connectivity information).

Referring to Claim 6, Liston in view of Cao teaches the method of claim 4, wherein the identified target location is in an integrative zone, wherein calculating functional connectivity comprises calculating functional connectivity of the brain between the voxel in the subcortical region and each cortical functional network in a plurality of cortical functional networks; identifying a target location further comprises: identifying a winning functional network among the plurality of cortical functional networks as a functional network having the highest functional connectivity with the voxel; including the voxel in the integrative zone if functional connectivity between the voxel and one or more functional networks is above a threshold, wherein the one or more functional networks are among the remaining of the plurality of cortical functional networks minus the winning functional network; identifying a target location further comprising identifying the target location to include the integrative zone (e.g. Figure 4, Element 2004 and Paragraph [0089] discloses the antidepressant treatment is a neurostimulation treatment of rTMS targeting the dorsomedial prefrontal cortex for depression.  The examiner notes that by identifying the biotype the optimal therapy is identified along with the location.  Paragraph [0089] further notes that patients in Biotype 1 were more than three times more likely to benefit from transcranial magnetic stimulation of the dorsomedial prefrontal cortex (target location) than those in Biotypes 2 or 4).

Referring to Claim 7, Liston in view of Cao teaches the method of claim 6, further comprising performing neuromodulation directed at the integrative zone (e.g. Figure 4, Element 2004 and Paragraph [0089]).

Referring to Claim 8, Liston in view of Cao teaches the method of claim 1, wherein the subcortical region includes basal ganglia and thalamus (e.g. Paragraphs [0006-0009] and [0069-0074] discloses processing the extracted brain region functional connectivity information includes the thalamus).

Referring to Claim 9, Liston in view of Cao teaches the method of claim 1, wherein acquiring fMRI data of the subject comprises acquiring resting state fMRI data of the subject (e.g. Paragraph [0091] discloses performing a resting state fMRI).
Referring to Claim 12, Liston in view of Cao teaches the method of claim 1, wherein the subcortical region includes amygdala (e.g. Paragraphs [0006], [0008], [0071] and [0073] discloses processing the extracted brain region functional connectivity information includes the amygdala).
Referring to Claim 13, Liston in view of Cao teaches the method of claim 12, wherein calculating functional connectivity comprising: calculating functional connectivity between the voxel in the subcortical region and a region of interest (ROI) in the cortical region (e.g. Paragraphs [0006], [0008], [0071] and [0073] discloses processing the extracted brain region functional connectivity information includes the amygdala and ventromedial prefrontal cortex (ROI in the cortical region)).

Referring to Claim 14, Liston in view of Cao teaches the method of claim 13, wherein calculating functional connectivity further comprises defining the ROI in a medial prefrontal cortex (Paragraphs [0006], [0008], [0071] and [0073]).
Referring to Claim 15, Liston in view of Cao teaches the method of claim 12, wherein identifying a target location further includes including a region in a medial prefrontal cortex, the method further comprising performing neuromodulation directed at the identified target location (e.g. Paragraphs [0089], [0095] and [0105] discloses neurostimulation treatment of rTMS targeting the dorsomedial prefrontal cortex for depression for five weeks beginning shortly after their fMRI scan).

Referring to Claim 16, Liston in view of Cao teaches the method of claim 1, wherein calculating functional connectivity further comprises calculating timing of the functional connectivity between the voxel in a subcortical region and the voxel in the cortical region based on the fMRI data (e.g. Paragraphs [0006-0009] and [0069-0074] discloses processing the extracted brain region functional connectivity between subcortical (thalamus) and cortical (ventromedial prefrontal cortex)).

Referring to Claim 17, Liston in view of Cao teaches the method of claim 16, wherein identifying a target location further comprises identifying a voxel having an abnormal timing compared to a healthy individual as the target location (e.g. Paragraphs [0006-0009] and [0069-

Referring to Claim 18, Liston teaches a system for personalize neuromodulation on a subject, comprising: a computing device including a processor electrically coupled to a memory (e.g. Figure 7, Element 150, processor 1550 and cache/memory 1570/1575), the processor programmed to: acquiring functional magnetic resonance imaging (fMRI) data of a brain of the subject (e.g. Figure 1, Element 114; Figure 4, Element 2002 and Paragraph [0003] discloses receiving, by a processor, fMRI data indicative of brain activity of a patient); calculating functional connectivity of the brain between a subcortical region of the brain and a cortical region of the brain, based on the fMRI data (e.g. Figure 4, Element 2002 and Paragraphs [0060] and [0066] discloses estimate the functional connectivity across the whole brain (includes cortical, subcortical and cerebellar areas) of each subject); identifying a target location in the brain to be targeted by neuromodulation based on the calculated functional connectivity (e.g. Figure 4, Element 2004 and Paragraph [0089] discloses the antidepressant treatment is a neurostimulation treatment of rTMS targeting the dorsomedial prefrontal cortex for depression.  The examiner notes that by identifying the biotype the optimal therapy is identified along with the location.  Paragraph [0089] further notes that patients in Biotype 1 were more than three times more likely to benefit from transcranial magnetic stimulation of the dorsomedial prefrontal cortex (target location) than those in Biotypes 2 or 4).  Liston does not explicitly disclose that the functional connectivity of the fMRI uses voxels.   	Cao teaches that it is known to use fMRI images containing voxels of the brain (e.g. Page 

Referring to Claim 19, Liston in view of Cao teaches the system of claim 18, wherein the processor is further programmed to perform neuromodulation on the subject directed at the identified target location (e.g. Paragraph [0095] discloses determine the treatment effectiveness based on changes over time; therefore it necessarily performing neuromodulation (rTMS) when that is evaluated to be the optimal therapy and Paragraph [0105] discloses rTMS was most effective for Biotype 1 for whom improved significantly after treatment).

Referring to Claim 20, Liston in view of Cao teaches the system of claim 18, wherein the subcortical region includes at least one of basal ganglia, thalamus, and amygdala (e.g. .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (US Publication 2020/0289044) in view of Cao et al., “Aberrant functional connectivity for diagnosis of major depressive disorder: A discriminant analysis”, Psychiatry and Clinical Neurosciences 2014; 68: 110- 119, hereinafter Cao, as applied to above, and further in view of Hunter et al (US Publication 2019/0143136).
Referring to Claim 3, Liston in view of Cao teaches the method of claim 2, except wherein performing neuromodulation comprises implanting a neurostimulator for deep brain stimulation at the target location in the brain.
 	Hunter et al teaches that it is known to use deep brain stimulation (DBS) as a known neurostimulation therapy which is an alternative to rTMS as set forth in Paragraph [0002] to provide improved therapy by having the device implanted and available to provide stimulation when necessary as opposed to a device that can be easily removed (e.g. taking off a helmet); in addition the DBS would provide a more discrete treatment as opposed to the coils of rTMS.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Liston, with implanting a neurostimulator for deep brain stimulation at the target location as taught by Hunter et al, since such a modification would provide the predictable results of improved therapy by having the device implanted and available to provide stimulation when necessary as opposed to a .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (US Publication 2020/0289044) in view of Cao et al., “Aberrant functional connectivity for diagnosis of major depressive disorder: A discriminant analysis”, Psychiatry and Clinical Neurosciences 2014; 68: 110- 119, hereinafter Cao, as applied to above, and further in view of Hammer et al (US Publication 2020/0178834).
Referring to Claim 10, Liston in view of Cao teaches the method of claim 9, except wherein: acquiring fMRI data further comprises acquiring task fMRI data of the subject, calculating functional connectivity further comprises calculating functional connectivity based on the resting state fMRI data; the method further comprises: identifying at least one of an activation region and a deactivation region based on the acquired task fMRI data to derive a task fMRI map; validating the identified target location using the derived task fMRI map.
 	Javitt et al teaches that it is known to use using the combination of task-based fMRI and resting state fMRI to identify differential patterns of visual brain function as set forth in Paragraphs [0190 -0191] to provide improved distinguishing to a greater extent than either set measured alone.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Liston, with use using the combination of task-based fMRI and resting state fMRI to identify differential patterns of visual brain function as taught by Javitt et al, since such a modification would provide the predictable results of improved distinguishing to a greater extent than either set .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (US Publication 2020/0289044) in view of Cao et al., “Aberrant functional connectivity for diagnosis of major depressive disorder: A discriminant analysis”, Psychiatry and Clinical Neurosciences 2014; 68: 110- 119, hereinafter Cao, as applied to above, and further in view of Kuhn S, Fernyhough C,  Alderson-Day B, Hurlburt RT (2014) “Inner experience in the scanner: can high fidelity apprehensions of inner experience be integrated with fMRI?”, Front Psychol 5:1393. doi:10.3389/fpsyg.2014.01393 pmid:25538649; hereinafter Kuhn et al.
Referring to Claim 11, Liston in view of Cao teaches the method of claim 1, except wherein acquiring fMRI data of the subject comprises acquiring more than one hundred minutes of resting state fMRI data of the subject. 	Kuhn et al teaches that it is known to use 225 minutes of resting fMRI scans as set forth in Page 3 right Column Paragraph that begins “In Phase 3” to provide more data which improves insight into the workings of the brain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Liston, with using 225 minutes of resting fMRI scans as taught by Kuhn et al, since such a modification would provide the predictable results of more data which improves insight into the workings of the brain.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-7, 9-13, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10-16, 20-22 and 24 of copending Application No. 17/116,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications contain overlapping subject matter of acquiring fMRI data, determining/calculating functional connectivity and identifying a target location in the brain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakker, “Resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depression disorder’, Institute of Medical Science, University of Toronto, 2014 discloses depression related fMRI brain connectivity data classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792